UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4140



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


THELONIOUS HINTON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cr-00256-001)


Submitted:   August 24, 2007             Decided:   September 20, 2007


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Charles D. Lewis,
Assistant Federal Public Defender, Sapna Mirchandani, Research and
Writing Attorney, Richmond, Virginia, for Appellant.          Chuck
Rosenberg, United States Attorney, Matthew C. Ackley, Special
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thelonious Hinton entered a conditional guilty plea to

one count of possession with intent to distribute five grams or

more of cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)

(2000); one count of possession of cocaine base, in violation of 21

U.S.C. § 844 (2000); and one count of possession of a firearm after

having been convicted of a crime punishable by more than one year

of imprisonment and having been convicted of a misdemeanor crime of

domestic violence, in violation of 18 U.S.C. 922(g)(1), (9) (2000).

On appeal, Hinton asserts that the district court erred in denying

his motion to suppress the evidence obtained in the search of his

bedroom.   He argues that the officers’ entry into the backyard of

the house without a warrant violated his Fourth Amendment rights,

and that the taint of that violation had not dissipated when his

mother consented to a search of his bedroom.

           The factual findings underlying a motion to suppress are

reviewed for clear error, while the legal determinations are

reviewed de novo.   See Ornelas v. United States, 517 U.S. 690, 691

(1996); United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

When a suppression motion has been denied, this court reviews the

evidence in the light most favorable to the Government. See United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).      Whether

consent to a search is voluntary is a factual question determined

under the totality of the circumstances and reviewed under the


                               - 2 -
clearly erroneous standard.        Schneckloth v. Bustamonte, 412 U.S.

218, 248-49 (1973); United States v. Jones, 356 F.3d 529, 533 n.*

(4th Cir. 2004).        The Government has the burden of proving that

consent was freely and voluntarily given. Schneckloth, 412 U.S. at

222.    This    court    gives   due    regard    to   the   district   court’s

opportunity to judge the credibility of witnesses and does not

review credibility determinations.             See United States v. Lowe, 65

F.3d 1137, 1142 (4th Cir. 1995).                 Our review of the record,

including the transcript of the suppression hearing, leads us to

conclude that the district court did not err in denying Hinton’s

motion to suppress.

           Accordingly, we affirm Hinton’s convictions and sentence.

We   dispense   with    oral   argument    because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       - 3 -